        Case 4:19-cr-00007-BMM Document 96 Filed 04/13/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                             CR-19-07-GF-BMM
Plaintiff,
                                                  ORDER
vs.

JAMES MICHAEL GARCIA,

Defendants.

      Upon the notice filed by the defendant on April 13, 2021 (Doc. 95),

regarding the Petition for Writ of Certiorari in the United States Supreme Court,

filed by the Defendant on March 31, 2021, IT IS HEREBY ORDERED that the

final pretrial conference and jury trial in this matter are VACATED and this matter

is STAYED until the Petition for Writ of Certiorari is resolved.

      DATED this 13th day of April, 2021.
Case 4:19-cr-00007-BMM Document 96 Filed 04/13/21 Page 2 of 2
